DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/KR2018/006930, filed June 19, 2018.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on December 21, 2020 and April 26, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
4.	Claims 7 and 16 are objected to because of the following informalities:
Re claims 7 and 16, line 2: replace, “the COB” with --a COB (Chip-On-Board)--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 5-8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al (2018/0339503), hereinafter Finn.
	With respect to claims 1 and 8, Finn illustrates in figure 2A a metal card 200. The metal card comprises a metal sheet 202; a machined part made of a plastic material 203 in such a manner as to be inserted into one side surface of the metal sheet; an insulating sheet with a ferromagnetic insulating material 204 in such a manner as to be attached to the underside of the metal sheet; and an inlay sheet 212 with antenna coils in such a manner as to be attached to the underside of the insulating sheet, wherein the metal sheet has a machined part insertion portion formed on one side surface thereof to insert the machined part, and the ferromagnetic insulating material has the shape of one or more pieces. See also paragraphs 0394 and 0416-0418.
	With respect to claims 2 and 13, Finn teaches in paragraph 0394, the ferromagnetic insulating material being a ferrite (a layer 204 of ferrite material, such as 60 μm thick sheet of soft (flexible) ferrite).
	With respect to claims 5 and 14, Finn discloses in paragraphs 0244, 0252, 0260, 0305, the metal, further comprising one or more adhesive sheets as hot melt sheets for attaching the insulating sheet, so that the adhesive sheets are melted at a high temperature and are attachedly penetrated into one or more pieces of the ferromagnetic insulating material.
	With respect to claims 6 and 15, see Finn’s teachings above. Additionally, paragraph 0408 discloses the ferromagnetic insulating material having the shape of powder.
	With respect to claims 7 and 16, Finn teaches in paragraphs 0173-0176, 0342, and 0393, the metal card further comprising a primer sheet applied to the metal sheet to which a COB pad is attached; a printed sheet formed on the metal sheet to which the primer sheet is applied so as to print card information; and a coated sheet formed on the metal sheet on which the card information is printed so as to coat the metal sheet.
	With respect to claim 16, Finn teaches in paragraph 0393, the metal card, further comprising a primer sheet applied to the metal sheet to which a COB pad is attached; a printed sheet formed on the metal sheet to which the primer sheet is applied so as to print card information; and a coated sheet formed on the metal sheet on which the card information is printed so as to coat the metal sheet.
Allowable Subject Matter
7.	Claims 3, 4, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Finn a metal card including a metal sheet, a machined part made of plastic, an insulating sheet with a ferromagnetic insulating material, and an inlay sheet with antenna coils, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 3, 4, and 9-12 of the present claimed invention. Specifically, prior art fails to teach the metal card, wherein the metal sheet has the machined part insertion portion formed on one side surface thereof to insert the machined part thereinto and a first opening formed on an opposite side surface to one side surface thereof to expose a portion of the machined part therethrough, a portion of the machined part and portions of sheets laminated onto the underside of the metal sheet are cut through the first opening in a first milling process to allow the antenna coils of the inlay sheet to be exposed to the outside, and the antenna coils are connected to a COB (Chip-On-Board) pad so that the COB pad connected to the antenna coils is attached onto the first opening of the metal sheet. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See attached PTO-892 Reference Cited form.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 7, 2022